Title: Thomas Jefferson to Curtis Carter and William B. Phillips, 9 April 1819
From: Jefferson, Thomas
To: Carter, Curtis,Phillips, William B.


          
            Messrs C Carter & Phillips
            Monticello Apr. 9. 19.
          
          Offers to do the work of the University for 11½ Dollars for place-brickwork & 20.D. for oil-stock work have induced us to engage most of the work. we have reserved however about two or 300,000. bricks for you if you chuse to undertake it on those terms. be so good as to let me know  by mail as soon as you can. I salute you with respect.
          Th: Jefferson
        